PER CURIAM.
This bankruptcy case depends- on its ' own somewhat complicated facts, all of which are recited at length in the ref■eree’s report. On the hearing of such report, the judge below filed an opinion as follows:
“More than four months prior to the adjudication entered herein William H. Salmon, Sallie B. Foltz, and William T. Russell instituted foreign attachment proceedings in the circuit court of Cecil -county, Md., against George W. Lilly and caused an attachment to be laid in the hands of White Crystal Beach, Inc., the bankrupt. During the course of the bankruptcy proceedings, the referee entered an order upon the petitions of Salmon, Foltz, and Russell, finding the sum of $7,242 due and payable to the petitioners out of the purchase price of the real and personal property of the bankrupt bought by Lilly from the trustee in bankruptcy. The trustee was ordered by the referee to appear in the above-mentioned garnishment proceedings in Maryland arid make answer that as trustee of White Crystal Beach, Inc., he held the sum of $7,242, or a bond securing the payment thereof, representing money due and payable from the bankrupt estate to Lilly. From this appeal, Lilly has appealed.
“After full hearing and consideration of the record and briefs, I am satisfied that the comprehensive opinion filed by the referee properly disposes of the matter. A detailed discussion of the facts would serve no useful purpose.
“The order of the referee will be affirmed.”
After careful consideration, we find ourselves in full accord with such opinion and, so holding, the decree of the court below is affirmed.